It is apparent that the defendant in its Special Defense is laying the foundation for the claim that the plaintiff assumed the risk of the place where he was working because the relationship of master and servant existed between him and the defendant. It is not alleged however that the plaintiff was employed directly by the defendant but rather that he was employed by one Walter Jablonski without alleging any relationship to have existed between Walter Jablonski and the defendant.
In order to fairly apprise the plaintiff as to just what the claim of the defendant is in this regard it should be made to appear what the relationship was which is claimed to have existed between Walter Jablonski and the defendant.
   The motion is therefore granted the more specific statement to be filed within two weeks.